                               Summary of Financial Transactions
                                       2012 thru 2015

                                                              Funds Sent
                                                               Through
                Sender                  Recipient            Turkey and                 Page
 Date          (Country)                (Country)            Luxembourg    Amount       Num.


07/26/12 United Fuel Supply            Noil Energy                          $259,200     3
07/27/12 United Fuel Supply        Levon Termendzhyan                        570,000     3
07/27/12 United Fuel Supply       George Termendzhyan                         30,000     4
08/29/12 United Fuel Supply            Noil Energy                            54,895     5
04/10/13       Washakie                Noil Energy                          1,324,670    6
                                 McDonald Hopkins Trust
06/21/13       Washakie                                                    11,226,211    7-8
                                       Account
07/29/13 United Fuel Supply         I-4 Ventures LLC                         100,000    9-11
08/05/13 United Fuel Supply         I-4 Ventures LLC                        1,720,000   12-13
09/09/13       Washakie            Viscon International                     1,000,000   14-15
                                    Komak Isi Yalitim
09/09/13       Washakie                                      $4,000,000                 14-15
                                Sistamleri Sanayi (Turkey)
                                    Komak Isi Yalitim
09/09/13       Washakie                                       5,000,000                 14-15
                                Sistamleri Sanayi (Turkey)
           Komak Isi Yalitim      Speedy Lion Renewable
09/12/13                                                                    4,999,964    16
            Siste (Turkey)           Fuel Investments
           Komak Isi Yalitim      Speedy Lion Renewable
09/17/13                                                                    1,999,964    16
            Siste (Turkey)           Fuel Investments
           Komak Isi Yalitim      Speedy Lion Renewable
09/19/13                                                                    1,999,964    16
            Siste (Turkey)           Fuel Investments
                                    Komak Isi Yalitim
12/31/13       Washakie                                      13,000,000                 17-19
                                Sistamleri Sanayi (Turkey)
           Komak Isi Yalitim      Speedy Lion Renewable
01/21/14                                                                    9,000,000    20
            Siste (Turkey)           Fuel Investments
01/17/14       Washakie            SBK Holdings USA                        10,000,000    21




                                          Page 1
03/05/14     Washakie       Levon Termendzhyan (Turkey)                   483,000     22-24
08/21/14 SBK Holdings USA            Washakie                           (5,000,000)    25
03/20/15     Washakie           SBK Holdings USA                         8,550,000     26
04/02/15     Washakie           Viscon International                      700,000     27-28
                                  Isanne S A R L
05/19/15   Washakie (USA)                                 35,000,000                  29-30
                                   (Luxembourg)
                                  Isanne S A R L
05/27/15   Washakie (USA)                                 21,300,000                  31-32
                                   (Luxembourg)
06/03/15     Washakie           SBK Holdings USA                        10,000,000     33
06/22/15     Washakie           SBK Holdings USA                         5,000,000     33
           Isanne S A R L
07/03/15                        SBK Holdings USA                        15,000,000     34
            (Luxembourg)
07/06/15     Washakie           SBK Holdings USA                         2,000,000     34
12/10/15 SBK Holdings USA            Washakie                           (2,100,000)    35
12/28/15 SBK Holdings USA            Washakie                           (6,900,000)    36

                                                            Total      $72,017,868




                                       Page 2
